                        Case 2:18-cv-00501-JCM-CWH Document 34 Filed 04/08/19 Page 1 of 7



                    1 ROBERT W. FREEMAN, ESQ.
                      Nevada Bar No. 03062
                    2 Email: Robert.Freeman@lewisbrisbois.com
                      PAMELA L. McGAHA, ESQ.
                    3 Nevada Bar No. 08181
                      Email: Pamela.McGaha@lewisbrisbois.com
                    4 CHERYL A. GRAMES, ESQ.
                      Nevada Bar No. 12752
                    5 Email: Cheryl.Grames@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant State Farm Mutual
                        Automobile Insurance Company
                    9

                   10                                   UNITED STATES DISTRICT COURT

                   11                                        DISTRICT OF NEVADA

                   12                                                   ***

                   13 JB MYERS,                                           CASE NO.: 2:18-cv-501-JCM-CWH

                   14                      Plaintiff,
                                                                          STIPULATED CONFIDENTIALITY
                   15            vs.                                      AGREEMENT AND PROTECTIVE
                   16 STATE FARM MUTUAL AUTOMOBILE                        ORDER
                      INSURANCE COMPANY, a foreign
                   17 corporation; and DOES I-X, inclusive; and
                      ROE CORPORATIONS I-X, inclusive,
                   18
                                    Defendants.
                   19

                   20            It appearing to the Court that the Plaintiff JB MYERS (“Plaintiff”) and Defendant
                   21 STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (“State Farm”)

                   22 (collectively, the “Parties”) agree that State Farm possesses proprietary policies and

                   23 procedures that include confidential information that may be subject to discovery in the

                   24 proceedings in this matter but which should not be made available to the public generally,

                   25 this Court hereby orders that:

                   26            1.        This Confidentiality Agreement and Protective Order (“Order”) shall govern
                   27 certain discovery and document production among the Parties, as well as discovery and

                   28 document production from third parties, in the above-referenced action.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4844-4586-5329.1
ATTORNEYS AT LAW
                        Case 2:18-cv-00501-JCM-CWH Document 34 Filed 04/08/19 Page 2 of 7



                    1            2.        For purposes of this Order, the term “Confidential Information” shall refer to:

                    2 (1) information which any party or non-party believes in good faith to be a trade secret or

                    3 confidential         research,    development,     commercial,     or   other proprietary   business

                    4 information within the meaning of FRCP 26(c)(1)(G); and (2) documents and/or testimony

                    5 that may reveal confidential, proprietary, personal or commercially sensitive information.

                    6 Such Confidential Information may be contained in any written, printed, recorded, or

                    7 graphic matter of any kind, and shall retain its confidential designation regardless of the

                    8 medium on which it is produced, reproduced, or stored. Such Confidential Information

                    9 may also be elicited at deposition or through written discovery.

                   10            3.        Whenever any party or non-party desires to designate information

                   11 contained in a document as Confidential Information, the designating party shall mark

                   12 each page of the document with the word “CONFIDENTIAL” and identify such

                   13 Confidential Information at the time of production. Confidential Information may be used

                   14 in the course of depositions in accordance with this Order.

                   15            4.        Transcripts or exhibits from any deposition or hearing shall be temporarily

                   16 designated as “Confidential” and be treated as subject to the terms of this Order. Within

                   17 forty-five (45) days of receipt of such transcripts and exhibits, Counsel will designate the

                   18 pages of the transcripts or exhibits which shall remain designated as “Confidential” and

                   19 will advise all other parties. If no designation is made within forty-five (45) days, the

                   20 entire transcript and all exhibits will be deemed not confidential.

                   21            5.        All documents produced or information disclosed and any other records

                   22 designated as “confidential” by State Farm shall be revealed only to:

                   23            a)        Plaintiff;

                   24            b)        Plaintiff’s counsel of record in this case;

                   25            c)        Defendant;

                   26            d)        Defendant’s counsel of record in this case;
                   27            e)        Paralegals and secretarial employees under counsel’s direct supervision;

                   28            f)        Outside photocopying, translating, document management, and exhibit
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4844-4586-5329.1                                    2
                        Case 2:18-cv-00501-JCM-CWH Document 34 Filed 04/08/19 Page 3 of 7



                    1                      preparation services engaged by a party for purposes of this litigation;

                    2            g)        Persons employed by counsel to act as consultants or experts in this action;

                    3            h)        Any other person State Farm agrees in writing may be shown such

                    4                      documents; and

                    5            i)        The Court and court personnel, stenographic reporters, and videographers

                    6                      at depositions taken in this action, and any jury empaneled in this action,

                    7                      subject to the protections of Paragraphs 3, 4, and 9 of this Order;

                    8            6.        The information considered as “confidential” and disclosed only in accord

                    9 with the terms of Paragraph 5 shall include, without limitation, any claims manual, training

                   10 materials, and any other information or documentation supplied by State Farm and

                   11 designated as “Confidential.”

                   12            7.        Documents deemed confidential by State Farm shall be used only for the

                   13 purposes of prosecuting or defending this action.                 Under no circumstances shall

                   14 information or materials covered by this Order be disclosed to or discussed with anyone

                   15 other than the individuals designated in Paragraph 5.

                   16            8.        Prior to disclosure of any documents designated as “confidential” to any

                   17 individual who is not a signatory to this Order, counsel shall require such individual to

                   18 read this Order and sign the Agreement which is attached hereto as Exhibit A and provide

                   19 a copy of the signed Agreement to counsel for State Farm.

                   20            9.        Prior to filing any motion wherein information designated as “Confidential” is

                   21 attached, Plaintiff shall comply with LR IA 10-5(b) and Kamakana v. City and County of

                   22 Honolulu, 447 F.3d 1172 (9th Cir. 2006), or provide Counsel for State Farm reasonable

                   23 time, but in any event not fewer than 10 judicial days, to file a motion pursuant to LR IA

                   24 10-5(b) and Kamakana to show particularized good cause or particularized compelling

                   25 reasons to file those documents under seal.

                   26            LR IA 10-5(b) provides:
                   27                      Unless otherwise permitted by statute, rule or prior Court
                                           order, papers filed with the Court under seal shall be
                   28                      accompanied by a motion for leave to file those documents
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4844-4586-5329.1                                  3
                        Case 2:18-cv-00501-JCM-CWH Document 34 Filed 04/08/19 Page 4 of 7



                    1                      under seal, and shall be filed in accordance with the Court’s
                                           electronic filing procedures. If papers are filed under seal
                    2                      pursuant to prior Court order, the papers shall bear the
                                           following notation on the first page, directly under the case
                    3
                                           number: “FILED UNDER SEAL PURSUANT TO COURT
                    4                      ORDER DATED __________.” All papers filed under seal will
                                           remain sealed until such time as the Court may deny the
                    5                      motion to seal or enter an order to unseal them, or the
                                           documents are unsealed pursuant to Local Rule.
                    6

                    7            Pursuant to Kamakana and LR IA 10-5(b), any documents designated as
                    8 “Confidential” and attached to a non-dispositive motion must be accompanied by a motion

                    9 showing a particularized good cause for leave to file those documents under seal.

                   10 Furthermore, any documents designated as “Confidential” and attached to a dispositive

                   11 motion must be accompanied by a motion showing a particularized compelling reason for

                   12 leave to file those documents under seal.

                   13            10.       This Order is subject to revocation and modification by Order of the Court
                   14 upon written stipulation of the Parties, or upon motion and reasonable notice, including

                   15 opportunity for hearing and presentation of evidence.

                   16            11.       If any party objects to the designation of materials marked “Confidential,”
                   17 the objecting Party shall provide written notice of the disagreement to State Farm,

                   18 requesting a meeting to confer with counsel for State Farm to resolve the dispute over the

                   19 “Confidential” designation. If the dispute over the designation is not resolved informally,

                   20 State Farm will file a motion with the Court to resolve the dispute regarding the

                   21 “Confidential” designation. State Farm will have 30 days from the date in which the

                   22 parties meet and confer regarding the dispute over the designation in which to file a

                   23 motion with the Court regarding the designation. In any event, unless and until a Court

                   24 ruling is obtained changing a designation, or the Party designating the materials as

                   25 “Confidential” agrees otherwise in writing, the material involved shall be treated according

                   26 to the existing “Confidential” designation.
                   27            12.       This Confidentiality Agreement and Protective Order shall survive the
                   28 termination of this case and counsel shall take no action to violate this Agreement.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4844-4586-5329.1                                 4
                        Case 2:18-cv-00501-JCM-CWH Document 34 Filed 04/08/19 Page 5 of 7



                    1 However, this clause does not require counsel to take actions contrary to the Rules of

                    2 Professional Conduct, which impose an obligation upon counsel to safeguard client

                    3 property for a reasonable period of time.

                    4            13.       Within 30 days of the final termination of this case, Plaintiff shall return all

                    5 documents and information subject to this Order, including any copies or extracts or

                    6 summaries thereof, or documents containing information taken therefrom, to counsel for

                    7 State Farm. In the alternative, within 30 days of the final termination of this case, Plaintiff

                    8 may shred or dispose of all such documents, including copies or extracts or summaries

                    9 thereof, or documents containing information taken therefrom, in a manner to ensure the

                   10 destruction thereof, and provide a declaration certifying such destruction or disposal to

                   11 counsel for State Farm.

                   12            14.       In any action or proceeding to enforce this Order, or pursuant to paragraph

                   13 12, the prevailing party shall be entitled to recover its reasonable attorneys’ fees and

                   14 costs, without limiting any other relief that may be available, provided the Court

                   15 determines there was a willful and malicious violation of the Confidentiality Agreement

                   16 and Protective Order.

                   17            15.       This Order shall remain in effect after the conclusion of this case and the

                   18 Court shall retain jurisdiction to enforce its terms and to prevent or punish violations of it.

                   19 / / /

                   20 / / /

                   21 / / /

                   22 / / /

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /
                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4844-4586-5329.1                                   5
                        Case 2:18-cv-00501-JCM-CWH Document 34 Filed 04/08/19 Page 6 of 7



                    1            16.       This Order may be executed in counterparts, each of which shall constitute

                    2 one and the same agreement.

                    3 Dated this 8th day of April 2019.                 Dated this 8th day of April 2019.

                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP               LAW OFFICES OF ERIC R. BLANK, P.C.
                    5

                    6
                         /s/ Cheryl A. Grames                            /s/ Eric R. Blank
                    7   Robert W. Freeman, Esq.                         Eric R. Blank, Esq.
                        Nevada Bar No. 03062                            Nevada Bar No. 6910
                    8   Pamela L. McGaha, Esq.                          Darren J. Lach, Esq.
                        Nevada Bar No. 08181                            Nevada Bar No. 9606
                    9   Cheryl A. Grames, Esq.                          Bethany Kirkenir, Esq.
                        Nevada Bar No. 12752                            Nevada Bar No. 13165
                   10
                        6385 S. Rainbow Boulevard, Suite 600            7860 West Sahara Avenue, Suite 110
                   11   Las Vegas, Nevada 89118                         Las Vegas, Nevada 89117
                        Attorneys for Defendant State Farm              Attorneys for Plaintiff JB Myers
                   12 Mutual Automobile Insurance Company

                   13
                                 IT IS SO ORDERED:
                   14
                                          April 10, 2019
                                 DATED: ________________________
                   15

                   16

                   17                                         ____________________________________
                                                              UNITED STATES MAGISTRATE JUDGE
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4844-4586-5329.1                                6
                        Case 2:18-cv-00501-JCM-CWH Document 34 Filed 04/08/19 Page 7 of 7



                    1
                                                               EXHIBIT A
                    2
                                      ACKNOWLEDGMENT OF RECEIPT AND AGREEMENT TO
                    3              COMPLY WITH STIPULATED CONFIDENTIALITY AGREEMENT AND
                                                     PROTECTIVE ORDER
                    4

                    5            The undersigned hereby acknowledges that he/she has been provided with a copy

                    6 of the Parties’ STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE

                    7 ORDER in the lawsuit captioned JB Myers vs. STATE FARM MUTUAL AUTOMOBILE

                    8 INSURANCE COMPANY (U.S. District Court Case No. 2:18-cv-501-JCM-CWH). The

                    9 undersigned agrees to be bound by the terms of the referenced Stipulated Confidentiality

                   10 Agreement and Protective Order in the same manner as Plaintiff, Defendant, and their

                   11 attorneys.

                   12            DATED this ____ day of ________________, 20__.

                   13

                   14

                   15                                                  By:   __________________________
                                                                             Litigation Participant - Signature
                   16
                      ________________________
                   17 Name (Printed)

                   18

                   19 ________________________
                      Street Address
                   20

                   21 ________________________
                      City       State Zip
                   22

                   23
                      ________________________
                   24 Occupation of Business

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4844-4586-5329.1                           7
